Citation Nr: 0218784	
Decision Date: 12/30/02    Archive Date: 01/07/03	

DOCKET NO.  02-15 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for basic eligibility for VA benefits.  


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The appellant had active military service from July 1968 
to February 1975.  

This matter arises from a December 2001 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, that denied the benefit sought on 
appeal.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), 
the case was forwarded to the Board of Veterans' Appeals 
(Board) for appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.  

2.  By decision dated in October 1993, the RO held that 
the circumstances surrounding the appellant's discharge 
from military service constituted a bar to his receipt of 
VA benefits.  The appellant was notified of that 
determination and of his appellate rights by VA letter 
dated October 26, 1993; however, he did not appeal that 
determination.  

3.  Additional evidence submitted since the RO's October 
1993 denial is comprised of various statements submitted 
by the appellant.  This evidence is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  


CONCLUSIONS OF LAW

1.  The RO's October 1993 decision that denied the 
appellant basic eligibility for VA benefits is final.  
38 U.S.C.A. §§ 5107, 7105(c) (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.104(a), 20.1103 (2002).  

2.  The evidence received subsequent to the RO's October 
1993 decision is not new and material, and the appellant's 
claim of basic eligibility for VA benefits is not 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Considerations

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West Supp. 2002), eliminated the well-
grounded claim requirements, expanded the duty of VA to 
notify the appellant and representative (if any), and 
enhanced its duty to assist an appellant in developing the 
information and evidence necessary to substantiate a 
claim. 

VA issued regulations to implement the VCAA in August 
2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159 (2002)).  The amendments were 
effective November 9, 2000, except for the amendment to 
38 C.F.R. § 3.156(a) that is effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. 
Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are 
satisfied.  

First, VA has a duty to notify the appellant of any 
information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See VCAA, § 3(a), 
(codified at 38 U.S.C.A. §§ 5102 and 5103).  Second, VA 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate his claim.  See VCAA, § 3(a) 
(codified at 38 U.S.C.A. § 5103A).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 
(2001) that the VCAA was potentially applicable to all 
claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the United States Court of Appeals for the Federal Circuit 
held that Section 3A of the VCAA (covering the duty to 
notify and duty to assist provisions of the VCAA) was not 
retroactively applicable to decisions of the Board entered 
before the effective date of the VCAA (Nov. 9, 2000).  
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); See 
also Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  
In reaching this determination, the Federal Circuit 
appears to reason that the VCAA may not apply to claims or 
appeals pending on the date of enactment of the VCAA.  
However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 
11-2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement 
the VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 
7104(c) (West 1991).  For purposes of this determination, 
the Board will assume that the VCAA is applicable to 
claims or appeals pending on the date of enactment of the 
VCAA. 

In the present case, the Board finds that VA's redefined 
duty to assist has been fulfilled under the applicable 
statutes and regulations.  VA must notify the appellant of 
evidence and information necessary to substantiate his 
claim, inform him whether he or VA bears the burden of 
producing or obtaining that evidence or information, and 
inform him of his appellate rights.  38 U.S.C.A. § 5103(a) 
(West 1991 & Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159(b) (2002)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
issued a statement of the case that informed him of the 
evidence used in conjunction with his claim, the pertinent 
laws and regulations, the adjudicative action taken, and 
the reasons and bases for the decision.  The statement of 
the case also contained a lengthy and comprehensive 
explanation regarding the impact of the VCAA on the 
appellant's claim.  This included information regarding 
VA's duty to assist claimants, as well as VA's duty to 
notify claimants of information and evidence required to 
substantially complete the claim.  Thus, the appellant was 
provided adequate notice as to the evidence needed to 
substantiate his claim, and was informed of assistance 
that VA would provide in obtaining evidence necessary to 
support his claim.  The appellant also was given an 
opportunity to submit additional evidence in support of 
his claim.  The record indicates that all relevant facts 
have been properly developed, and that all evidence 
necessary for equitable disposition of the issue on appeal 
has been obtained.  As such, VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  Moreover, as the record is complete, 
the obligation under the VCAA for VA to advise a claimant 
as to the division of responsibilities between VA and the 
claimant in obtaining evidence is moot.  Finally, in view 
of the relatively narrow questions of law and fact on 
which this case turns, the Board concludes that there is 
no reasonable possibility that any further development 
could substantiate the claim.  

II.  New and Material Evidence Regarding Basic Eligibility
for VA Benefits

The appellant contends that he meets the requirements for 
basic eligibility to VA benefits.  He asserts that he 
previously was granted VA educational benefits, as well as 
VA hospital treatment based upon his upgraded discharge.  
The RO denied the appellant basic eligibility for VA 
benefits in October 1993.  The appellant was informed of 
that decision and of his appellate rights, but he did not 
appeal.  Because the RO previously denied the appellant 
basic eligibility for VA benefits, the 
doctrine of finality as enunciated in 38 U.S.C.A. § 7105 
applies.  As such, the first question to be answered is 
whether new and material evidence has been presented which 
would justify a "reopening," as well as a review of the 
entire record.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  

When a claimant seeks to reopen a final decision based on 
new and material evidence, a three-step analysis must be 
applied.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The first step requires determining whether the 
newly presented evidence "bears directly and substantially 
upon the specific matter under consideration," i.e., 
whether it is probative of the issue at hand.  Cox v. 
Brown, 5 Vet. App. 95, 98 (1993).  Evidence is probative 
when it tends to prove, or actually proves an issue.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), citing 
Black's Law Dictionary 1203 (6th ed. 1990).  Second, the 
evidence must be shown to be 
actually "new," that is, not of record when the last final 
decision denying the claim was made.  See Struck v. Brown, 
9 Vet. App. 145, 151 (1996).  The third and final question 
is whether the evidence "is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  Hodge, 155 F.3d at 1359, citing 38 C.F.R. 
§ 3.156(a).  This need not mean that the evidence warrants 
a revision of the prior determination, but is intended to 
ensure that the Board has all potentially relevant 
evidence before it.  See Hodge, 155 F.3d at 1363, citing 
"Adjudication; Pensions, Compensation, Dependency:  New 
and Material Evidence; Standard Definition" 55 Fed. Reg. 
19,088, 19,089 (1990).  New evidence will be presumed 
credible at this point solely for the purpose of 
determining whether a claim should be reopened.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If all 
three tests are satisfied, the claim must be reopened.  

Under the provisions of 38 C.F.R. § 3.12(c)(6) (2002), VA 
benefits are to be denied by reason of a discharge under 
other than honorable conditions as a result of an absence 
without official leave (AWOL) for a continuous period of 
at least 180 days.  An upgraded discharge issued on or 
after October 8, 1977 by a discharge review board 
established under 10 U.S.C. 1553 does not set aside the 
bar to benefits imposed by 38 C.F.R. § 3.12(c)(6).  

The evidence of record when the RO denied the appellant 
basic eligibility for VA benefits in October 1993 included 
the facts and circumstances surrounding the appellant's 
original discharge under other than honorable conditions 
from military service.  These indicated that the veteran 
had been AWOL for a continuous period of 1,656 days.  Also 
included was a statement from the veteran indicating that 
he had gone AWOL because of compelling problems at home 
that required his attention.  Also of record were the 
findings of a discharge review board dated September 11, 
1978.  These indicated that the factors offered by the 
veteran to explain his extensive period of AWOL were not 
sufficiently compelling to recharacterize his original 
discharge.  However, the discharge review board also noted 
that the appellant had completed 12 months of alternative 
service, that the veteran had served meritoriously for 12 
months in the Republic of Vietnam, and that this warranted 
a clemency discharge issued in recognition of satisfactory 
completion of alternate service pursuant to Presidential 
Proclamation No. 4313.  The character of the appellant's 
military service was changed to under honorable conditions 
accordingly.  However, in October 1993, the RO determined 
that the clemency discharge received by the appellant was 
insufficient to set aside the bar to benefits established 
under 38 C.F.R. § 3.12(c)(6).  

Evidence received since the RO's October 1993 
determination is comprised exclusively of various 
statements submitted by the appellant.  In these, he 
indicates that he completed the necessary alternative 
service in order to have his discharge upgraded, that VA 
previously authorized him educational training, and that 
the appellant has received VA medical treatment in the 
past.  He also referred to a sum received under an Agent 
Orange settlement program.

The question presented is whether the evidence submitted 
since the RO's October 1993 denial is so significant that 
it must be considered in order to fairly decide the merits 
of the claim.  In this regard, the evidence is "new" to 
the extent that the appellant's recent statements were not 
of record when that decision was rendered.  However, the 
appellant's statements do not indicate that his discharge 
was upgraded 
by a board for the correction of military records 
established under 10 U.S.C. 1552.  See 38 C.F.R. 
§ 3.12(e).  Nor do they indicate the presence of 
compelling circumstances for his prolonged period of AWOL 
beyond those that he had previously offered, and that were 
considered by the RO in rendering its October 1993 denial.  
See 38 C.F.R. § 3.12(c)(6)(ii).  Finally, the recently 
submitted statements do not indicate that a valid legal 
defense exists that would have precluded a conviction for 
the veteran's lengthy period of AWOL.  Id. at (iii).  

Thus, the evidence submitted since the RO's October 1993 
determination does not bear directly and substantially 
upon the specific matter under consideration, i.e., the 
original characterization of the appellant's discharge.  
Although "new" in the sense of not being previously of 
record, it is nothing more than a reiteration of evidence 
previously of record and thus cumulative, or it advances 
arguments that can not alter the determinative facts and 
the controlling law.  As such, it is not probative; it 
does not tend to prove or actually prove that the 
appellant's original discharge was under circumstances 
that would set aside the bar to the receipt of VA benefits 
established under 38 C.F.R. § 3.12(c)(6).  Accordingly, 
the evidence submitted subsequent to the RO's October 1993 
denial is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  As such, 
it is not "new and material" as contemplated by the 
provisions of 38 C.F.R. § 3.156(a).  It is not, therefore, 
sufficient to reopen the appellant's claim of basic 
eligibility for VA benefits.  See 38 U.S.C.A. § 5108.  


ORDER

New and material evidence not having been submitted, the 
appeal is denied.  


		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


